UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4986


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LEON MACK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00042-CCE-1)


Submitted:   May 15, 2013                         Decided:   May 22, 2013


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy       Leon    Mack    pled      guilty       to   being        a    felon   in

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1)

(2006).   The district court sentenced Mack to ninety-six months’

imprisonment, twenty-four months of which run concurrently with

an unrelated state sentence.                 On appeal, Mack argues that the

district court abused its discretion by imposing a partially

concurrent sentence rather than a wholly concurrent sentence.

For the following reasons, we affirm.

           We review a sentence for reasonableness, applying a

deferential     abuse     of     discretion        standard.              Gall        v.   United

States,   552    U.S.    38,     51    (2007);         see    also       United       States    v.

Diosdado–Star, 630 F.3d 359, 363, 366 (4th Cir. 2011).                                 We first

review for significant procedural errors, including whether the

district court failed to consider the statutory factors of 18

U.S.C. § 3553(a) (2006).              Gall, 552 U.S. at 51.                    If we find a

sentence procedurally reasonable, we then consider substantive

reasonableness, applying a totality of the circumstances test.

Id.   Finally,      where,       as     here,     the        sentence      is     within       the

Guidelines      range,     the     court         may     apply       a     presumption         of

reasonableness.      Id.; see United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).

           Mack    contends           that   his        sentence          is     unreasonable

because the district court did not favorably weigh the factors

                                             2
set forth in the commentary to U.S. Sentencing Guidelines Manual

§ 5G1.3(c)       (2011),    for    imposing         a   sentence          on    a    defendant

already subject to an undischarged term of imprisonment.                                      The

central issue at Mack’s sentencing hearing was whether to impose

a   consecutive        sentence;       the   issue      was     fully      presented          and

argued.         The    district        court       explained        that       the     sentence

reflected    the      nature     and    circumstances          of    the       offense,       the

seriousness of the offense, Mack’s lengthy criminal history, and

the need to protect the public from further crimes.                                  The court

also stated that it had taken into account the fact that the

conduct    in    the    instant     case       took     place    while          Mack    was    on

pretrial release for the state offense.                    We discern no infirmity

in this reasoning. Therefore, we conclude that Mack’s sentence

is both procedurally and substantively reasonable and that the

district court did not abuse its discretion.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in        the   materials

before    this    court    and    argument         would   not      aid    the       decisional

process.

                                                                                       AFFIRMED




                                               3